Citation Nr: 1703354	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-26 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder of the teeth and gums (dental disability) for VA compensation purposes. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to special monthly compensation at the housebound rate.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from February 1965 to October 1968 which service included service in the Republic of Vietnam from August 1967 to August 1968.

This matter comes to the Board of Veterans' Appeal (Board) from June 2009 and January 2016 rating decisions by the Department of Veterans Affairs Regional Office in Waco, Texas.

The Veteran's claims of service connection for an eye disorder and for a neurological problem with his hands are no longer in appellate status because in a December 2013 rating decision the RO granted service connection for peripheral neuropathy of the upper extremities and in a July 2015 rating decision the RO granted service connection for macular degeneration.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  

As to the claim of service connection for a dental disability for VA compensation purposes, the Board has characterized the claim as it appears above to reflect the Veteran's intent when filing the current appeal as well as VA's laws and regulations.  Therefore, Board also finds that the record raises a claim of service connection for a dental disability for VA treatment purposes.  However, the Board finds that it does not have jurisdiction over this issue because it has not been adjudicated.  Therefore, in accordance with 38 C.F.R. § 3.381 (2016), the Board will referrer this claim to The Veterans Health Administration. 

Lastly, the Board finds that the Veteran withdrew his October 2011 request for a video hearing because he failed to report for his December 2016 hearing.

The claims of service connection for hypertension, obstructive sleep apnea, bilateral hearing loss, and tinnitus as well as the claim for special monthly compensation at the housebound rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a dental disability for which service connection may be granted for VA compensation purposes. 


CONCLUSION OF LAW

The criteria for service connection for a dental disability for VA compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310, 3.381, 4.150 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims, in substance, that service connection is warranted for a dental disability directly due to his military service or, in the alternative, due to a service-connected disability including his service connected diabetes mellitus.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995). 

As to compensation for dental disabilities, VA's controlling regulations provide that service connection is not warranted for periodontal disease but instead only for bone loss through trauma or disease such as osteomyelitis.  See 38 C.F.R. § 4.150, Note (2016) ("these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."); VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 3.306(b)(1) (The usual effects of surgery performed to ameliorate a condition incurred before service, including poorly functioning parts, will not be considered service connected unless the disease or injury is otherwise aggravated by service.); Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010) (holding that service trauma is defined as an injury or wound produced by an external physical force during a service member's performance of military duties and does not include intended results of proper medical treatment provided by the military).  Further, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling for VA disability compensation purposes; such conditions will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 3.381.

Although the service treatment records document dental treatment, the Veteran does not assert and the record does not show that he sustained a dental trauma while on active duty.  See 38 C.F.R. § 4.150, Note; Nielson.  Likewise, not only is the record negative for the diagnosis of a dental disease such as osteomyelitis but the Board finds that the Veteran is not competent or credible to provide such a diagnosis because its diagnosis is a complex medical question and he does not have the required medical training.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Therefore, the Board finds that the Veteran has not been diagnosed with a dental disability for which service connection for VA compensation purposes may be granted.  Accordingly, the Board finds that the claim of service connection for a dental disability for VA compensation purposes on direct and secondary bases must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a dental disability for VA compensation purposes is denied. 


REMAND

As to all the remaining issues on appeal, the Board finds that a remand is required to obtain and associate with the record missing medical records, including the Veteran's treatment records from the doctors he identified in his October 2011 VA Form 9, Appeal to Board of Veterans' Appeals (Dr. Pappas and Dr. Whitt) as well as all post-2008 treatment records including any VA treatment records and any records on file with the Social Security Administration in connection with a disability claim.  See 38 U.S.C.A. § 5103A(b) (West 2014).

As to all the remaining service connection claims, the Board finds that a remand is required to obtain needed medical opinions as to the diagnosis and origins of the Veteran's claimed disorders because, as to hypertension, the examination was inadequate and, as to the other claimed disorders, because the Veteran was not provided VA examinations to obtain needed medical opinions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the special monthly compensation claim, the Board finds that a remand is required because the RO did not issue a statement of the case (SOC) after the Veteran filed a notice of disagreement to the January 2016 rating decision that denied this claim.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including any records held by Dr. Pappas and Dr. Whitt; post-January 2008 records held by Dr. Cook; post-December 2008 records held by Christus St. Michael Health System; post-February 2009 records held by Dr. Graham and Dr. Vereen; and post-October 2012 records held by Overton Brooks Medical Center.  

If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claim's file, and the claimant notified in writing.  

2.  Associate with the claims file any outstanding VA treatment records.  

If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claim's file, and the claimant notified in writing.  Because these are Federal records, if they cannot be secured, a written unavailability memorandum must be prepared and added to the claim's folder, and the Veteran offered an opportunity to respond.

3.  Contact the Social Security Administration and request copies of any records generated in connection with a claim for disability benefits.

If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claim's file, and the claimant notified in writing.  Because these are Federal records, if they cannot be secured, a written unavailability memorandum must be prepared and added to the claim's folder, and the Veteran offered an opportunity to respond.

4.  Issue the Veteran a SOC as to his claim for special monthly compensation at the housebound rate.  Thereafter, only return this issue to the Board if he perfects his appeal by filing a timely substantive appeal.

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with hypertension, sleep, hearing, and tinnitus as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6.  Schedule the Veteran for a VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that hypertension is related to or had its onset in service to include as a result of his presumptive exposure to herbicides due to his documented service in Vietnam?

(b)  Is it at least as likely as not that hypertension manifested itself in the first post-service year?

(c)  Is it at least as likely as not that hypertension is caused by any service-connected disability including posttraumatic stress disorder (PTSD) and/or diabetes mellitus including the medication the Veteran takes for his disabilities, to include the aggregate impact of the disabilities?

(d)  Is it at least as likely as not that hypertension is aggravated (i.e., permanently worsened) by any service-connected disability including PTSD and/or diabetes mellitus including the medication the Veteran takes for his disabilities, to include the aggregate impact of the disabilities?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology. 

In providing the requested opinions, the examiner should specifically The National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2010 in which it concluded that there is limited or suggestive evidence of an association between the exposure to Agent Orange and hypertension.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that obstructive sleep apnea is related to or had its onset in service?

(b)  Is it at least as likely as not that obstructive sleep apnea is caused by any service-connected disability including diabetes mellitus and/or PTSD including the medication the Veteran takes for his disabilities, to include the aggregate impact of the disabilities?

(c)  Is it at least as likely as not that obstructive sleep apnea is aggravated (i.e., permanently worsened) by any service-connected disability including diabetes mellitus and/or PTSD including the medication the Veteran takes for his disabilities, to include the aggregate impact of the disabilities?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Schedule the Veteran for an audiological examination.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Does the Veteran have hearing loss in either ear and/or tinnitus?

(b) Is it at least as likely as not that hearing loss in either ear and/or tinnitus is related to or had its onset in service?

(c)  Is it at least as likely as not that hearing loss in either ear manifested itself in the first post-service year?

(d)  Is it at least as likely as not that hearing loss in either ear and/or tinnitus is caused by any service-connected disability including PTSD and/or diabetes mellitus including the medication the Veteran takes for his disabilities?

(e)  Is it at least as likely as not that hearing loss in either ear and/or tinnitus is aggravated (i.e., permanently worsened) by any service-connected disability including PTSD and/or diabetes mellitus including the medication the Veteran takes for his disabilities?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Then adjudicate the claims.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that provides notice of the laws and regulations governing secondary service connection and herbicide exposure as well as notice of all evidence added to the claims file since the June 2013 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


